Citation Nr: 1437823	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-13 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a disability manifested by sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side. 

2.  Entitlement to service connection for peripheral neuropathy of the feet, legs, hands, and fingers.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	North Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2001 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  

In January 2012, the Board found that new and material evidence had been received to reopen a claim for service connection for numbness of the right upper thigh and remanded the reopened claim (characterized as entitlement to service connection for a disability manifested by sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side), as well as the claim for service connection for peripheral neuropathy of the feet, legs, hands, and fingers, for further development. 

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder contains additional medical evidence that was considered by the Appeals Management Center (AMC) in the August 2012 supplemental statement of the case (SSOC).  The VBMS e-folder includes additional medical evidence which was not of record at the time of issuance of the most recent SSOC; however, in August 2014, the Veteran, via his representative, waived Agency of Original Jurisdiction (AOJ) consideration of these records.  See 38 C.F.R. § 20.1304 (2013).  

In August 2014, the Veteran submitted additional evidence, again accompanied by a waiver of AOJ consideration.  

In the January 2012 decision and remand, the Board referred to the AOJ claims for service connection for hypertension and residuals of a cerebrovascular accident.  The record does not reflect that these issues have since been adjudicated.  The issues of entitlement to service connection for hypertension and entitlement to service connection for residuals of a cerebrovascular accident have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding records which are potentially pertinent to the claims for service connection.  Remand of the claim for a higher initial rating for bilateral hearing loss is required to issue the Veteran a statement of the case (SOC) in response to his timely notice of disagreement (NOD) with the November 2001 rating decision granting service connection and assigning an initial noncompensable (0 percent) rating for this disability.  

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran and his representative an SOC as regards the claim for an initial compensable rating for bilateral hearing loss, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here entitlement to an initial compensable rating for bilateral hearing loss -a timely appeal must be perfected within 60 days of the issuance of the SOC. 

In furnishing an SOC regarding this issue, the AOJ should consider obtaining a retrospective medical examination to evaluate the severity of the Veteran's bilateral hearing loss since March 6, 2001 (the effective date of the grant of service connection).

2.  Associate with the claims file/e-folder any pertinent private treatment records dated after February 2011 scanned into Veterans Health Information Systems and Technology Architecture (VISTA), to particularly include records from Heart of America/Johnson Clinic scanned into VISTA between January and March 2012 (as referenced in the VA treatment records).  

If these records are not obtainable, the Veteran and his representative should be notified and the record clearly documented.

3.  Associate with the claims file/e-folder treatment records from the Fargo VA Medical Center (VAMC), to include the Minot VA Community Based Outpatient Clinic (CBOC), dated since March 2012.  Also associate with the claims file/e-folder a VA Agent Orange registry examination, as referred to in a March 2009 statement from the Veteran.  

4.  Ask the Veteran to submit a release to allow VA to obtain any additional pertinent treatment records from Heart of America/Johnson Clinic which are not otherwise in VA's possession (to include in VISTA), dated between February 2011 and November 2012 and since December 2013.  Request any additional pertinent records for which an adequate release is submitted.  

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



